Citation Nr: 1011915	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinea corporis and tinea cruris.

2.  Entitlement to service connection for tinea corporis and 
tinea cruris.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
eyesight problems currently shown as presbyopia and hyperopic 
astigmatism.

5.  Entitlement to an initial disability rating in excess of 
10 percent for Type 2 diabetes mellitus with erectile 
dysfunction.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
December 2003, the RO granted service connection for Type 2 
diabetes mellitus and assigned a 10 percent disability 
rating.  In a July 2004 rating decision, issued in August 
2004, the RO, inter alia, found that no new and material 
evidence had been presented to reopen claims for entitlement 
to service connection for tinnitus, presbyopia with hyperopic 
astigmatism, paresthesia of the hands and feet and for tinea 
corporis and tinea cruris.  In an April 2009 rating decision, 
the RO granted service connection for paresthesia of both 
hands and both feet.  As such, this issue is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

In a statement dated on February 11, 2010, the Veteran 
indicated that he wished to withdraw his request for a 
hearing.  His request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2009).  

The issues of entitlement to service connection for tinea 
corporis and tinea cruris and whether new and material 
evidence has been presented to reopen claims for entitlement 
to service connection for tinnitus, presbyopia with hyperopic 
astigmatism are addressed in the REMAND portion of the 
decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied 
entitlement to service connection for tinea corporis and 
tinea cruris; the Veteran did not file a timely notice of 
disagreement (NOD), and this decision is final.

2.  Evidence added to the record since the November 1993 
rating decision relates to an unestablished fact necessary to 
substantiate the Veteran's service-connection claim for tinea 
corporis and tinea cruris.

3.  The Veteran's service-connected Type 2 diabetes mellitus 
requires a restricted diet only for treatment; it does not 
require insulin and a restricted diet or an oral hypoglycemic 
agent and a restricted diet.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision, denying service 
connection for tinea corporis and tinea cruris, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
November 1993 rating decision sufficient to reopen the 
Veteran's claim for service connection for tinea corporis and 
tinea cruris.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent have not been met for Type 2 diabetes mellitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.122, Diagnostic 
Code 7913 (2009).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's claim to reopen entitlement to 
service connection for tinea corporis and tinea cruris, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

With regard to the Veteran's claim for an increased initial 
disability rating for Type 2 diabetes mellitus, the duty to 
notify was satisfied by way of letters sent to the appellant 
in September 2003 and October 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  This notice was provided in June 
2009.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in October 
2003, March 2008 and July 2009.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for tinea 
corporis and tinea cruris.  As noted above, the requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

The Veteran's claim for service connection for a body rash 
was denied in a November 1993 rating decision.  It was 
determined that there was no evidence of a chronic skin rash 
having existed during active military duty or to have been in 
existence at the time of separation therefrom.  The Veteran 
did not file a timely NOD, and this decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran filed 
to reopen this claim in January 2004 and has perfected an 
appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a).  Second, if VA determines that the evidence is 
new and material, VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 2005.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The relevant evidence received since the November 1993 rating 
decision which supports reopening the Veteran's claim for 
service connection for a tinea corporis and tinea cruris 
includes an February 2005 VA psychiatry report which reflects 
the examiner's opinion that the Veteran had chronic tinea 
versicolor which was managed with ketaconazole cream.  The 
examiner noted that his was "jungle rot" established by 
published Army dermatological epidemiological studies as the 
most prevalent illness of the Vietnam war and the 
pathognomonic infection of frontline battle troops.  It was 
caused by Trichophyton mentagrophytes, a more highly invasive 
and persistent organism that the American variant, leading to 
secondary pyoderma due to S. aureus and streptococcus 
pyogenes.  The examiner noted that the Veteran's duty in the 
military was as a supply and armor leading those who know 
little or next to nothing about military medicine to falsely 
assume that he did not have significant battle experience.  
However, the examiner concluded, his skin infection is 
physical evidence of his battle experience claims.  This 
evidence is new, since it is not redundant of any other 
evidence previously considered.  The Board finds that this 
evidence is also material in that it supports an 
unestablished fact necessary to substantiate the claim for 
service connection for the Veteran's skin condition, in that 
it reflects the examiner's opinion that the Veteran has a 
skin rash which is related to service.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  While the Board notes that this opinion 
regarding the Veteran's skin condition was provided by a 
psychiatrist, the Board presumes that this evidence is 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  The Board here notes that while the issue 
appealed by the Veteran was service connection for tinea 
corporis and tinea cruris, VA must fully and sympathetically 
develop a claim to its optimum before reaching the claim on 
its merits.  Hodge v. West, 155 F.3d 1356, 1362-63 
(Fed.Cir.1998); see also Brokowski v. Shinseki, 23 Vet. App. 
79 (2009) (holding that a claimant's identification of the 
benefit sought does not require any technical precision); and 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, 
when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim").  Accordingly, the appellant's service-
connection claim for a skin condition is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evaluation of Initial Disability Rating for Type 2 Diabetes 
Mellitus  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran contends that his service-connected diabetes 
mellitus is more severe than is reflected by his current 10 
percent disability rating.  

The Veteran's diabetes mellitus is rated at a 10 percent 
disability rating under Diagnostic Code 7913, which provides 
that a 10 percent disability rating is warranted when 
diabetes mellitus is manageable by restricted diet only, a 20 
percent disability rating is warranted when diabetes mellitus 
requires insulin and restricted diet, or an oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
warranted when the Veteran's diabetes mellitus requires 
insulin, restricted diet and regulation of activities.  A 60 
percent disability rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  A 100 percent disability rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913. 

An October 2003 VA examination report shows that the Veteran 
reported that he had been diagnosed with diabetes mellitus 
which was being controlled by diet.  The Veteran denied any 
history of hypoglycemic reactions and any restriction of 
activities.  He indicated that he had not taken any 
medications to treat his diabetes mellitus and had not used 
insulin.

A March 2008 VA examination report shows that the Veteran 
reported that he controlled his diabetes mellitus with a 
special diet and exercises.  He denied any history of 
ketoacidosis or hypoglycemic reactions.  He noted that, 
although he had been advised to lose weight, he could not 
walk for long due to his problems with his legs.  The 
examiner noted that the Veteran's restriction of activities 
on account of his diabetes mellitus included mainly inability 
to walk for long periods of time and being advised to lose 
weight.  The diagnosis was Type 2 diabetes mellitus, well 
controlled with diet and exercise, diabetic peripheral 
neuropathy, in the lower extremities and the hands, 
hypertension, erectile dysfunction and a history of cataracts 
removal.

A July 2009 VA examination report shows that the Veteran's 
diabetes mellitus was still controlled by diet and exercise, 
without medications, although he was not able to do much 
exercise and walking because of the pain and paresthesias of 
the legs and feet.  The diagnosis was Type 2 diabetes 
mellitus well controlled by diet since he was not able to do 
much exercise.  The examiner noted that he was not taking any 
medications to treat his diabetes mellitus.

Based upon the evidence of record, the Board finds that the 
Veteran does not meet the criteria for a 20 percent 
disability rating.  To warrant a 20 percent disability 
rating, the Veteran's diabetes mellitus would need to require 
not only a restricted diet, but also insulin or an oral 
hypoglycemic agent.  The Board notes that the Veteran's 
diabetes mellitus does not require any type of medication due 
to his diabetes mellitus, and that it is controlled by diet 
and exercise limited due to his leg conditions, for which he 
is separately service connected.  Higher disability ratings 
require not only a restricted diet, but insulin in addition 
to regulation of activities, and episodes of ketoacidosis or 
hypoglycemic reactions.  There is no evidence that the 
Veteran's diabetes mellitus has resulted in any of these 
symptoms.  As such, a higher disability rating for the 
Veteran's service-connected Type 2 diabetes mellitus is not 
warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
10 percent disability rating for his service-connected Type 2 
diabetes mellitus.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's Type 2 diabetes mellitus alone 
currently results in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2009).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his Type 2 diabetes 
mellitus, the "benefit-of-the-doubt" rule is not applicable 
and the Board must deny his claims.  See 38 U.S.C.A. § 
5107(b).


ORDER

As new and material evidence has been received, the claim for 
entitlement to service connection for a skin condition is 
reopened.  To this extent, the appeal is granted.  

A disability rating in excess of 10 percent for diabetes 
mellitus is denied.


REMAND

The March 2002 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for tinnitus and 
eyesight problems.  The RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  
Presently, the Veteran is seeking to reopen his previously 
denied claims for service connection for tinnitus and 
eyesight problems, but has not received notice informing him 
of the bases upon which his prior claim was denied as 
required under the holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  A January 2004 letter informed the Veteran of the 
types of information and evidence needed to reopen a 
previously denied claim for entitlement to service 
connection, but it did not explain to the Veteran precisely 
why his service connection claims were denied in the March 
2002 rating decision.  

In terms of the Veteran's claim for entitlement to service 
connection for a skin condition, new evidence has been 
presented which suggests that the Veteran has a skin 
condition which is related to his time on active duty in 
Vietnam.  As such, the Veteran should be provided with a 
dermatological examination in order to determine any 
currently diagnosed skin conditions and whether any of them 
are related to his time in service.  As is noted above, the 
Veteran was denied service connection for tinea corporis and 
tinea cruris; however there is a medical opinion in the 
claims file which appears to provide a nexus between his 
tinea versicolor and service.  The Court has held that a 
claimant's identification of the benefit sought does not 
require any technical precision and that, when determining 
the scope of a claim, the Board must consider "the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim."  
Brokowski, Clemons, supra.  As such, the examiner should 
comment on all of the Veteran's diagnosed skin conditions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a 
corrective notice that informs him of the 
bases upon which his prior claims were 
denied for service connection for 
tinnitus and eyesight problems currently 
shown as presbyopia and hyperopic 
astigmatism, and the evidence necessary 
to reopen the claims under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 ,2006.  
Specifically he should be advised of the 
reasons he was denied service connection 
as explained in the March 2002 rating 
decision.  The AOJ should invite the 
Veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  The AOJ should make arrangements for 
the Veteran to be afforded a 
dermatological examination, by an 
appropriate specialist, to determine the 
Veteran's currently diagnosed skin 
conditions and whether any skin disorder 
is a result of any incident in service, 
is related to service or began to 
manifest during service.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The dermatological examiner should 
determine the Veteran's currently 
diagnosed skin conditions, and then offer 
an opinion as to (1) whether it is at 
least as likely as not (50 percent or 
more probability) that each skin 
condition is a result of any incident in 
service or began to manifest during 
service or is etiologically related to 
the Veteran's active duty service in any 
way, and (2) the current status of the 
Veteran's skin conditions.  The examiner 
should discuss the February 2005 medical 
opinion concerning the etiology of the 
Veteran's skin condition and should 
reconcile any contradictory opinions.  If 
the etiologies of the diagnosed disorders 
are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2009).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


